      Case 3:19-cv-00196-CWR-FKB Document 59 Filed 06/27/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


ALYSSON MILLS, IN HER CAPACITY AS
RECIVER FOR ARTHUR LAMAR ADAMS
AND MADISON TIMBER PROPERTIES LLC                                                      PLAINTIFF

VS.                                                 CIVIL ACTION NO. 3:19-00196-CWR-FKB

BANKPLUS ET AL.                                                                    DEFENDANTS


  JASON COWGILL’S REBUTTAL IN SUPPORT OF HIS MOTION TO DISMISS

        COMES NOW Jason Cowgill, one of the Defendants herein, and files his Rebuttal to

Receiver’s opposition to his motion to dismiss, as follows:

        1.     While minimizing the actual knowledge component that is central to the claims

against Cowgill, Receiver’s opposition fails to show Cowgill had any knowledge of a Ponzi

scheme, let alone that he agreed to help one succeed. Receiver simply directs the Court to ignore

these required elements of a civil conspiracy.

        2.     Receiver admits that there is no such thing as a civil “aiding and abetting” cause of

action in Mississippi. Instead of withdrawing, Receiver urges the Court to invent the action and

disregard Mississippi’s common law.

        3.     Receiver’s negligence-based claims are premised on the idea that Cowgill

somehow owed a duty to Lamar Adams and Madison Timber to prevent their illegal activity. No

such duty exists. Mississippi adheres to the principles that (1) there is no duty to warn or protect

someone from themselves, and (2) no action rooted in illegal acts—here, Lamar Adams and

Madison Timber’s Ponzi scheme—will be allowed.

        4.     Even if the payments Cowgill received from Kelly Management were transfers

within the context of Mississippi’s Fraudulent Transfer Act—which they are not—he is a good-


{D1218774.1}
      Case 3:19-cv-00196-CWR-FKB Document 59 Filed 06/27/19 Page 2 of 2




faith transferee and is entitled to retain his interest in the payments or a reduction in the amount of

the liability on any judgment.

        5.     The rights of Receiver are determined by state law and, under Mississippi law and

the Court’s appointment order, Receiver is similarly situated to the plaintiffs in the many recent

cases that rejected innocent-successor claims brought by receivers that claims their appointment

cleansed the wrongdoer’s estate of in pari delicto.

        6.     Cowgill relies on the Complaint [Doc. 1], his Answer [Doc. 39], and his

Memorandum Brief filed in conjunction with his Rebuttal in Support of his Motion to Dismiss.

        WHEREFORE, PREMISES CONSIDERED, Cowgill moves the Court to dismiss all of

the Receiver’s claims against him with prejudice and for any additional relief the Court deems just

and proper.

        Dated: June 27, 2019.

                                                  Respectfully submitted,

                                                  JASON COWGILL, ONE OF THE
                                                  DEFENDANTS


                                                  BY:    s/ Wilton V. Byars, III
                                                         OF COUNSEL

WILTON V. BYARS, III - MS BAR NO. 9335
wbyars@danielcoker.com
J. MILES FORKS - MS BAR NO. 105080
mforks@danielcoker.com
DANIEL COKER HORTON & BELL, P.A.
265 NORTH LAMAR BOULEVARD, SUITE R
POST OFFICE BOX 1396
OXFORD, MISSISSIPPI 38655-1396
TELEPHONE: 662-232-8979
FACSIMILE: 662-232-8940




{D1218774.1}                                      2
